Citation Nr: 1544488	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected left eye ptosis prior to May 6, 2015 and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty July 1952 to July 1956. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2015, the Board remanded this case for further development, namely, to obtain updated treatment records and provide the Veteran with a VA examination to determine the current nature and severity of his ptosis left eye disability. 

In an August 2015 rating decision, the RO granted an increased rating to 10 percent for left eye ptosis effective May 6, 2015.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 6, 2015, the Veteran's left eye ptosis manifested by corrected visual acuity of no worse than 20/25 in the left eye; with no clinical findings of impairment of field vision shown. 

2.  From May 6, 2015, the Veteran's left eye ptosis manifested by corrected visual acuity of no worse than 20/40 in the left eye; and loss of superior half of the visual field in the left eye.  



CONCLUSION OF LAW

A compensable rating for left eye ptosis prior to May 6, 2015 and in excess of 10 percent thereafter, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014), 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6080 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA letters dated in January 2011 and April 2014 informed the Veteran of VA's duties to notify and assist in the development of a claim.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

Moreover, as to the issues of a higher initial disability rating for the service connection, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO arranged for the Veteran to undergo VA examination in January 2011 and May 2015.  The Board finds that the resulting examination reports are adequate for the purpose of determining the higher initial rating for the Veteran's disability.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the April 2015 remand directives, which included attempting to obtain the outstanding private treatment records, and obtaining a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22 .  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating - Left Eye Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to the General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6009.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; and up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

By way of history, the RO granted service connection for ptosis of the left eye with a noncompensable evaluation, effective November 22, 2010, was assigned under Diagnostic Code (DC) 6019 in a February 2012 rating decision.  The Veteran filed a notice of disagreement with the noncompensable rating in a February 2012 notice of disagreement. 

In an April 2015 remand, the Board noted that the Veteran was last afforded a VA examination in January 2011 to determine the nature and etiology of his left eye condition.  The Board also noted that the VA examiner did not discuss the disfiguring characteristics of the left eye ptosis pursuant to Diagnostic Code 7800 and remanded the claim for an examination to determine the current severity of the left eye ptosis, specifically, to provide a detailed finding of any disfiguring characteristics pursuant to Diagnostic Code 7800.  

The Veteran was afforded a VA examination in May 2015.  The VA examiner continued the diagnosis of ptosis and cataract of the left eye.  The Veteran reported visual field loss, irritation and gross asymmetry secondary to service-connected left eye ptosis.  A visual acuity examination of the left eye showed corrected near vision of 20/40 or better and far vision of 20/40 or better.  The VA examiner found no evidence of astigmatism or diplopia.  

The examiner found that the Veteran has a visual field defect in the left eye.  A visual field examination was performed and it showed that the Veteran has loss of superior half of visual field in the left eye.  The VA examiner provided the results for the left eye under the Goldmann-Bowl visual fields are temporally: 40 degrees; down temporally: 35 degrees; down: 50 degrees; down nasally: 60 degrees; nasally: 60 degrees; up nasally: 40 degrees; up: 20 degrees; up temporally: 20 degrees.  Thus, the Veteran's left eye shows an average contraction to 39.375 degrees.  

Analysis

From November 22, 2010, the Veteran was provided a noncompensable rating for his service-connected left eye ptosis based on treatment records and the January 2011 VA examination results.  The January 2011 VA examination provided that the best corrected visual acuity at distance and near in the right eye is 20/25 and left eye is 20/25.  The Board notes that the higher 10 percent evaluation requires for impairment of central visual acuity in the following situations: (1) correct visual acuity of one eye is 20/50 and the other eye is 20/40; (2) correct visual acuity of one eye is 20/50 and the other eye is 20/50; (3) correct visual acuity of one eye is 20/70 and the other eye is 20/40; (4) correct visual acuity of one eye is 20/100 and the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066 (2015).  Therefore, higher levels of visual impairment have not been shown and there was no evidence of visual field loss during this period; thus, a compensable evaluation is not warranted.  

However, beginning May 6, 2015, the Veteran's left eye ptosis was rated at 10 percent based on the May 2015 VA examination which revealed a loss of visual field.  The Veteran's correct visual acuity for both eyes at near and distant vision was 20/40 or better.  The examiner found loss of superior half of visual field in the left eye based on a visual fields test.  The Board notes that the higher 30 percent evaluation for visual field loss requires visual defects in the following situations: (1) bilateral loss of inferior half of visual field; (2) bilateral loss of temporal half of visual field; (3) homonymous hemianopia.  In this case, higher levels of visual field impairment have not been shown; thus, an evaluation in excess of 10 percent is not warranted

The Board has considered whether there are any other potentially applicable provisions of the rating schedule that could afford the Veteran a higher evaluation.  However, the Board finds no basis for a higher rating under any other provision.  
To the extent that the Veteran reports that his eye impairment is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible.  However, while he can state that his vision has worsened, he lacks the competence to establish visual loss to the specific degrees required for an increase- indeed, this requires precise testing and interpretation by a trained medical professional.  Thus, the eye test results of record are controlling with respect to the question of whether the next-higher criteria have been met.

As indicated above, ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.

Accordingly, the claim for compensable evaluation beginning November 22, 2010 and a rating in excess of 10 percent disabling thereafter, is denied.  There is no basis to further stage the rating.  Hart, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes used for evaluating eye disorders.  The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  Moreover, the evidence does not establish that the disability necessitates frequent periods of hospitalization, and the VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  The Veteran's complaints and demonstrated impairment attributable to his left eye ptosis disorder are adequately contemplated by the rating currently assigned during the appeal period.  Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for left eye ptosis from November 22, 2010; and in excess of 10 percent disabling from May 6, 2015, is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


